


110 HRES 509 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2007-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 509
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2007
			Mrs. Davis of
			 California (for herself, Mrs. Boyda of
			 Kansas, Ms. Carson,
			 Mr. Bachus,
			 Mr. Bilbray,
			 Mr. Brown of South Carolina,
			 Mr. Crowley,
			 Mr. Al Green of Texas,
			 Mr. Ortiz,
			 Mr. Bishop of Georgia,
			 Ms. Bordallo,
			 Mr. Clay, Mr. Coble, Mr.
			 Duncan, Mr. Filner,
			 Mr. Gingrey,
			 Mr. Higgins,
			 Mr. Hinchey,
			 Mr. Sam Johnson of Texas,
			 Mr. Kennedy,
			 Mrs. Maloney of New York,
			 Mr. Meeks of New York,
			 Ms. Norton,
			 Mr. Serrano, and
			 Mr. Snyder) submitted the following
			 resolution; which was referred to the Committee on Natural Resources, and in
			 addition to the Committee on Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Zoo Keeper Week, and for other purposes.
	
	
		Whereas July 15 through July 21, 2007, marks the first
			 National Zoo Keeper Week;
		Whereas throughout the world animal populations are
			 declining at an alarming rate with many facing extinction;
		Whereas zoological institutions have become the final hope
			 for many endangered species recovery programs through conservation research,
			 release programs, and by being a portal through which the general public can
			 view and appreciate disappearing wildlife;
		Whereas zoological institutions are population managers of
			 keystone and cornerstone species, emphasizing the restoration of not just
			 endangered species, but also the delicate balance of nature;
		Whereas zoo keepers are vital advocates for conservation,
			 participating in the fight for species survival and preservation of the natural
			 homelands of the animals they care for through public awareness, education, and
			 exhibition;
		Whereas zoo keepers work closely with zoo managers on
			 conservation research projects, which provide zoos with important information
			 to help preserve rare and endangered species and learn more about species which
			 may become threatened in the future;
		Whereas zoo keepers have become animal caretakers devoting
			 their lives to caring for these animals;
		Whereas zoo keepers have become the spokespersons for
			 vanishing wildlife, carrying the conservation message of habitat loss,
			 endangered species, and preservation of nature’s threatened wildlands to the
			 public;
		Whereas zoo keepers have committed their lives to ongoing
			 professional development and training in becoming animal specialists,
			 educators, choreographers of animal behaviors through enrichment, behavior
			 managers through operant conditioning, and reproductive specialists through
			 improved observations and husbandry; and
		Whereas to help increase public awareness about the need
			 to preserve precious habitats and the animals which inhabit them and to
			 recognize the invaluable roles that zoo keepers play in animal conservation and
			 education: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of National Zoo Keeper Week;
			(2)recognizes the
			 valuable contribution zoo keepers make to the care and conservation of captive
			 exotic animals as well as their important contributions to research, public
			 education, and recreation;
			(3)expresses a
			 renewed dedication to the appreciation and preservation of animal wildlife and
			 nature and an invigorated effort to foster deserving conservation projects and
			 increase awareness on the need for the preservation of natural resources and
			 animal life; and
			(4)encourages
			 individuals to engage in programs, activities, and ceremonies during National
			 Zoo Keeper Week which encourage species conservation and public awareness of
			 the important role of zoos in wildlife conservation.
			
